DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the filter" and “the filter coefficient memory.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe (US 2011/0270552).
Regarding claim 1 Abe discloses in figure 1 an ADC (10) architecture 1 that teaches: a sigma-delta modulator (15) and a sample-time-counter (19), both controlled by a sample clock (output from 17)), a next-sample-time computation unit (13) configured to compute a sample-time-counter value (upper output from 19) when a next digital output sample (output from 30) is requested, a sample-)  an actual sample-time-counter value with the sample-time-counter value when the next digital output sample is requested and to trigger a computation unit (21,22,30)) for calculating a next digital sample (output from 30 when requested ( see figure 1 and its descriptions for more details).
Regarding claim 5, Abe teaches in paragraph 22 the sigma-delta modulator (15) is a single-bit or a multi-bit and/or a continuous-time or discrete- 15time and/or a bandpass or baseband sigma-delta modulator (sigma delta 15 produce a one-bit-digital-modulated signal by use of the pulse density modulation (para. 22, lines 3-4).
Regarding claim 6, Abe, teaches the next-sample-time-computation unit(21, 22) activated by a request format consisting in 20delivering N samples of equidistant spacing T starting at time point t (a counter to generate a register store instruction signal and a read request signal upon a count value reaching a predetermined value responsive to a mode, the count value being a count of a number of shifts of the shift register, and a plurality of registers to store plural data obtained by dividing data stored in the shift register) (see paragraph 10).
Regarding claim 8, Abe, teaches the 20sample-computation-trigger unit (13) triggers the computation of the next digital output sample (13) if the actual sample-time-counter 5value and the sample-time-counter value when the next digital output sample is requested matches. (a counter to generate a register store instruction signal and a read request signal upon a count value reaching a predetermined value responsive to a mode, the count value being a count of a number of shifts of the 
Regarding claim 12, Claim 12 is similar to claim 1 in method format therefore claim 12 is rejected as well as rejected in claim 1 above.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: an output-compute-counter unit (8), a sample buffer 20and an output-sample accumulator, whereas the output-compute-counter unit and output-sample accumulator are triggered in dependence of a difference between the actual sample-time-counter value and the next sample-time-counter value, whereas 25the output-sample accumulator is configured to compute digital output samples in dependence of a filter response read sample by sample from a filter coefficient memory and an accumulation of said samples after multiplication with the relatedWO 2020/038559PCT/EP2018/072511 16 digital output value of the sigma-delta modulator read from the buffer at certain values of the sample-time-counter).
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a sigma-delta modulator power control unit powers on or off the sigma-delta modulator according to a next digital sample request.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails 
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art considered individually or in combination, fails to fairly teach or suggest objected features: of wherein the sample-computation-trigger unit powers on the sigma-delta modulator if 25the difference of the actual sample-time-counter value and the sample-time-counter value when the next digital output sample is requested falls below a threshold value. 
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the sample-time-counter value is a current sampling time plus an offset K.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein an one-time larger offset is used to skip a portion of the signal, in which case the sigma-delta modulator is powered off.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the method comprises the step that a receiver 
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a receiver requests the filtered samples equidistantly spaced or non-equidistantly spaced.
Cited References
Reference Harris Robert W (USP 4,509,037) discloses similar and function of subject matter as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807.The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAM T MAI/Primary Examiner, Art Unit 2845